944 F.2d 905
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Peter NEUBER, M.D., Plaintiff-Appellant Cross-Appellee,v.TAWAS ST. JOSEPH HOSPITAL, a Michigan Corporation, MichaelL. Jones, George Schaiberger, Jr., M.D.,Defendants-Appellees Cross-Appellants.
Nos. 91-1411, 91-1451.
United States Court of Appeals, Sixth Circuit.
Sept. 12, 1991.

1
Before RALPH B. GUY, Jr., Circuit Judge, JOHN W. PECK, Senior Circuit Judge, and SILER, Chief District Judge.*

ORDER

2
Peter Neuber, M.D., proceeding without benefit of counsel, appeals from the February 25, 1991, award of summary judgment in favor of defendants.   The defendants cross-appeal.   Dr. Neuber brought suit against his former employer, the Tawas St. Joseph Hospital of Tawas, Michigan, a hospital administrator and the director of the hospital's emergency room, claiming that they committed common-law libel.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Doctor Neuber claimed that the defendants defamed him in a letter terminating his association with the hospital.   The defendants moved for summary judgment on the grounds that they possessed the statutory immunity granted participants in a peer review process in accordance with M.C.L.A. § 331.531;  that no genuine issue of material fact exists that defendants acted with malice;  and that no publication was made as is required by common-law defamation.


4
The district court conducted a hearing on defendants' motion for summary judgment and found the record to support Dr. Neuber's allegations of defamation but also found the defendants to have qualified immunity against suit.   Defendants were awarded summary judgment.


5
Upon review, we assume without deciding that the district court possessed the requisite jurisdiction.   Concerning the merits, we conclude that the district court properly granted summary judgment.   There is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.   Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).   Doctor Neuber has not raised a genuine issue of material fact concerning the defendants' knowledge that the statements in the termination letter were false or that they acted with reckless disregard as to their truth or falsity.   He cannot, therefore, overcome defendants' statutory qualified immunity.


6
Accordingly, we hereby affirm the judgment of the district court.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Jr., Chief U.S. District Judge for Eastern District of Kentucky, sitting by designation